DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	As indicated in the attached Interview Summary, the previous Office action dated August 5, 2022 is hereby withdrawn in view of further consideration of claim 21; the previous objection to claim 21 and indication of allowability is withdrawn.     
The present non-final Office action is issued in place of the previous Office action. 
	
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on April 22, 2022 is acknowledged.  In response to species election requirement, applicant also elected, with traverse, species a, comprising a composition including collagen, hyaluronic acid, copper, iron and silver. The traversal is on the ground(s) that the inventions I-III and the species may overlap in scope.  There is no subject matter that is shared by the three invention groups.  Applicant also argues that there would no undue burden on the examiner; applicant argues that there is “technical relationship among the allegedly distinct inventions involving one or more of the same or corresponding technical features”.  This is not found persuasive because invention III does not require the composition of I and inventions I and II do not require the specific apparatus of invention III.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed on December 8, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.   It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Agarwal et al. (US 20150283287 A1, published October 8, 2015) (“Agarwal” hereunder). 
Agarwal teaches a nanoscale polymer matrix microsheet comprising bioactive agents which promote wound healing.  Such wound active agents include extracellular matrix components or biomolecules such as collagen and hyaluronic acid and at least one wound active agent, which can be an antimicrobial silver or copper, etc.  See [0011, 0103, 0125, 0223-0225, 0335].  The reference further teaches that decreased wound healing is associated with deficiencies of copper and iron.  See [0007]. The reference further teaches that the wound healing composition is used to deliver vitamins and minerals, including iron.  See [0258].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to follow the teachings and suggestion of Agarwal and combine the bioactive agents that are helpful to promote wound healing to make an effective wound-healing product.  See instant claim 1. 
Regarding claim 10, Agarwal teaches anhydrous film dressings. See [0046]; Example 22.  

Claims 1, 2, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Silver et al. (US 5196185 A, published on March 23, 1993, cited in IDS) in view of Parsons et al. (US 20160101207 A1, published on April 14, 2016) (” Parsons” hereunder).  
Silver teaches a collagen-based wound dressing comprising particulate collagen made of collage Type I, Type III or mixtures thereof, combined with other active agents in a delivery system such as an aerosol, gel, cream, etc.   See col. 2, lines 29 -63. The reference teaches that macromolecular materials such as hyaluronic acid, collagen Types II, IV and V, etc. which affect cell growth may be incorporated into the particulate collagen dispersion.  See col. 3, lines 25-35; col. 6, lines 2-12.  The reference further teaches epidermal growth factor, antibiotics, etc., can be further incorporated in the collagen matrix.  See col. 3, lines 36 – 42.  
Silver fails to teach the metal components of claim 1. 
Parsons teaches wound dressings comprising an antimicrobial agent, which can be a metal ion such as silver, iron and copper.  See [0019].  The reference teaches that the composition provides antimicrobial activity and avoids wound and skin irritation and infection. See [0002-0004].  The reference further teaches that overuse of antibiotics increases in bacterial resistance and an alternative to antibiotics is desirable.  See [0003].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Silver and incorporate to the wound dressing the antimicrobial agents such as silver, iron and copper as motivated by Parsons.  The skilled artisan would have been motivated to do so, as 1) both references are directed to wound dressing compositions and 2) Parsons suggests that using antimicrobials instead of antibiotics as disclosed by Silver would be more desirable to avoid developing bacterial resistance; and 3) Parsons teaches that antimicrobial agents including silver, copper and iron can prevent infection of the wound.  Since both references are directed to topical wound dressing compositions, the skilled artisan would have had a reasonable expectation of successfully producing a stable wound dressing composition with antimicrobial efficacy.  
Regarding claim 2, Silver teaches that collagen having “a network of fine fibers” is used.  See col. 4, lines38 -42. 
Regarding claim 9, Parsons teaches that the pH of the composition is preferably between 4-8.  See [0022].  The reference further teaches that the pH of the formulation should not alter the pH balance of the peri-wound tissue and protects it.  See [0023].  It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Silver and adjust the pH of the wound dressing composition between 4-8 to protect the peri-wound area as suggested by Parsons. 
	Regarding claim 21, Silver teaches a spray bandage comprising 10 wt % of collagen type I. The reference teaches that macromolecular materials such as hyaluronic acid and collagen Types IV and V are known to affect cell growth and incorporated into the collagen dispersion.  The amount of the macromolecular materials can be present in the amount of 0.01 to 10 wt % by volume of the resulting collagen dispersion. See col. 3, lines 25-35.  
	Parson further suggests that antimicrobial metals such as silver, iron, copper are used at a level of from 0.01 to 10 % by weight of a wound dressing.  See [0019].  
	In view of the combined teachings of the references, one of ordinary skill in the art before the effective filing date of the present application would have been motivated to follow the teachings and suggestions of the references and adjust the concentration ranges of collagen type I, hyaluronic acid and the antimicrobial metals to make a wound dressing which affect cell growth and provide antimicrobial effects. 
  
Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Doillon et al. (US 6197935 B1, March 6, 2001) (“Doillon” hereunder) in view of Parsons.  
Doillon teaches that collagen treated with formic acid, trifluoroacetic acid (TFA) can be advantageously used to eliminate prion and to stabilize gelatin products useful in biomedical uses including wound dressings. See col. 3, lines 10 – 19.  The reference further teaches that prolonged treatment with TFA provides a transparent collagen; the transparency is further enhanced by adding hyaluronic acid.  See col. 12, lines 30 – 19.  
Doillon fails to teach silver, copper and iron as required in claim 1. 
Parsons teaches wound dressings comprising an antimicrobial agent, which can be a metal ion such as silver, iron and copper.  See [0019].  The reference teaches that the composition provides antimicrobial activity and avoids wound and skin irritation and infection. See [0002-0004].  The reference further teaches that overuse of antibiotics increases in bacterial resistance and an alternative to antibiotics is desirable.  See [0003].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Doillon and incorporate to the wound dressing the antimicrobial agents such as silver, iron and copper as motivated by Parsons.  The skilled artisan would have been motivated to do so, as 1) both references are directed to wound dressing compositions and 2) Parsons teaches that antimicrobial agents including silver, copper and iron can prevent infection of the wound.  Since both references are directed to topical wound dressing compositions, the skilled artisan would have had a reasonable expectation of successfully producing a stable wound dressing composition with enhanced antimicrobial efficacy.  
Regarding claim 9, Parsons teaches that the pH of the composition is preferably between 4-8.  See [0022].  The reference further teaches that the pH of the formulation should not alter the pH balance of the peri-wound tissue and protects it.  See [0023].  It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Silver and adjust the pH of the wound dressing composition between 4-8 to protect the peri-wound area as suggested by Parsons. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Doillon and Parsons as applied to claims 1, 4 and 9 and further in view of Prozillo (US 20030008830 A1, published January 9, 2003). 
Doillon fails to teach partially hydrolyzed collagen. 
Prozillo teaches gel wound dressing for burn wherein the gel is obtained from partially hydrolyzed collagen.  See [0024-0026].
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Doillon and used partially hydrolyzed collagen as motivated by Prozillo. Since the latter teaches the utility of partially hydrolyzed collagen in treating burns, the skilled artisan would have had a reasonable expectation of successfully producing an improved wound dressing for burn treatment by combining the teachings of the references. 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Doillon and Parsons as applied to claims 1, 4 and 9 and further in view of Gabbay (US 20150209386 A1, published October 24, 2014).   
Regarding claims 5 and 6, Parson fails to teach a copper salt.  
Gabbay teaches that Cu(I) or CU(II) is used in a sterile wound dressing, in a liquid spray, gel or ointment.  See [0007-0010, 0026-0027].  Chloride salt (cupric chloride) is disclosed. The reference teaches that copper compounds are useful in preventing and reducing damaged skin stasis.  See [0025].  The reference teaches that insoluble copper compounds are used in a concentration ranging from 0.01-10 wt % to impregnate or coat wound dressings.  See [0007]. 
Given the teachings of Parson to use copper as an antimicrobial agent in a wound dressing composition, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for specific copper compounds.  Since Gabby teaches that copper salts of chloride in wound dressing are useful in preventing and reducing damaged skin stasis, the skilled artisan would have been motivated to combine the teachings with Doillon and Parsons to make an enhanced and stable wound dressing.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Doillon and Parsons as applied to claims 1, 2 and 9 and further in view of Silvetti (US 4414202, published on November 8, 1983). 
Parsons fails to teach iron salts. 
Silvetti teaches that ferrous salts such as FeCl2 are used in wound dressings to as a promoter for collagen formation. See col. 3, lines 1 -9.  The reference teaches that the pH of the composition should be buffered to about 7.4.  See col. 2, lines 42-col. 3, line 9. 
Given the teachings of Parson to use iron as an antimicrobial agent in a wound dressing composition, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for specific iron compounds.  Since Silvetti teaches that ferrous salts such as FeCl2 in wound dressing are useful in promoting collagen formation, the skilled artisan would have been motivated to combine the teachings with Doillon and Parsons to make an enhanced and stable wound dressing.  


Conclusion
Claims 1-10 and 21 are rejected.
Claim 12 is objected to. 
Claims 11, 14, 16-20 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617